i          i      i                                                                              i         i       i




                                    MEMORANDUM OPINION

                                              No. 04-09-00728-CR

                                            IN RE Jason MIEARS

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: November 25, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 13, 2009, relator Jason Miears filed three petitions for writ of mandamus

complaining of the trial court’s failure to arraign him.2

           Under Safety-Kleen Corp., mandamus will not issue unless the record shows that a motion

has been properly filed and the trial court has failed to rule on it in a reasonable amount of time. See

Safety-Kleen v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San Antonio 1997, orig. proceeding).

Any motion relating to relator’s complaint that he has not been arraigned would have to be filed by


           1
          … This proceeding arises out of Cause No. 2009-CR-6566, styled State v. Jason Miears, pending in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.

           2
          … O ne petition is entitled “W rit of Habeas Corpus” and one petition is entitled “Petition for Writ of Quo
W arranto;” however, we construe them as mandamus petitions because they also complain of the trial court’s failure to
arraign relator.
                                                                                         04-09-00728-CR



relator’s appointed counsel since he is not entitled to hybrid representation in the criminal proceeding

in the trial court. See Dunn v. State, 819 S.W.2d 510, 525 (Tex. Crim. App. 1991); see also

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995). Consequently, we do not find any abuse of discretion by the trial court.

       Additionally, relator requests that this court order the sheriff to transport him to a psychiatric

hospital. However, we have no mandamus jurisdiction over a sheriff unless the issuance of the writ

is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San

Antonio 1998, orig. proceeding); see also TEX . GOV ’T CODE ANN . § 22.221(a)-(b) (Vernon 2004).

We conclude relator’s request is not necessary to enforce our jurisdiction.

       Therefore, we conclude that relator has not shown himself entitled to mandamus relief.

Accordingly, the petition is DENIED. TEX . R. APP . P. 52.8(a).

                                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-